70 U.S. 294 (1865)
3 Wall. 294
HAVEMEYER
v.
IOWA COUNTY.
Supreme Court of United States.

*296 Mr. M.H. Carpenter, for Havemeyer, holder of the bonds.
Mr. Ryan, contra.
*299 *302 Mr. Justice SWAYNE delivered the opinion of the court.
In the view which we have taken of the first two questions which are presented by the certificate of division for our consideration in this case, they may be properly considered together. They are:
1. Whether the act in question is a general law within the meaning of the constitution of Wisconsin.
2. Whether the act not being published as a general act, and having been first published after its passage in the volume of local and private acts, and after the issuing of the bonds, is not such an exercise of power by the State government or legislature, showing that the act is not a general act, as is binding on the courts.
The secretary of state and the attorney-general decided that the act was not a general law, but a local act. This decision, as to the character of the act, was made by those upon whom the law devolved that duty. It is not suggested that the decision was not fairly made, nor is it denied that it was in accordance with the rule which had prevailed down to that time, and which prevailed subsequently until the Supreme Court passed upon the subject, in the case of the State v. Leon, which was decided in the year 1859.
This action is conclusive as to the executive department of the government prior to that period, and it is entitled to the greater weight from the fact that the highest law officer of the State participated in the decision.
The subject came incidentally under the consideration of the Supreme Court of the State, in Hewett v. The Town of Grand Chute. The question in that case was, whether a statute, in all respects identical with the one under which these securities were issued, as regards the questions before us, was pleaded as a private act should be. The question whether it was a private act was not made in the case. That *303 was impliedly conceded by the counsel on both sides. The language of the court in this case has been quoted and commented on at the bar.[*] We need not repeat it. It presents a clear judicial recognition by the highest court of the State in accordance with the previous determination of the executive department. The executive and judicial departments were in harmony upon the subject. This case was decided in 1858. It shows the understanding of the bar and the bench down to that time.
Prior to that period no intimation had been given by any department of the government that such statutes were to be regarded otherwise than as local in their character, and broadly distinguished from general laws within the meaning of the constitution.
The subsequent adjudications in the State v. Leon, decided in 1859, and the cases which followed it, hold that such statutes are "of a general nature," and have no validity until published. But being long posterior to the time when the securities were issued, they can have no effect upon our decision and may be laid out of view. We can look only to the condition of things which subsisted when they were sold. That brings them within the rule laid down by this court, in Gelpcke v. The City of Dubuque. In that case it was held, that if the contract, when made, was valid by the constitution and laws of the State, as then expounded by the highest authorities whose duty it was to administer them, no subsequent action by the legislature or judiciary can impair its obligation. This rule was established upon the most careful consideration. We think it rests upon a solid foundation, and we feel no disposition to depart from it.
Whether the statute here under consideration is intrinsically general or local in its character, is a question which we have not found it necessary to consider.
The third question presents merely an abstract proposition. No facts are disclosed in the record which show that it has arisen or can hereafter arise in the case. Under such *304 circumstances it is the settled practice of this court to decline to answer. It is necessary that the question should involve a distinct legal point, and that sufficient facts should be set forth to show its bearing upon the rights of the parties.[*] In this case all the facts relied upon as operating to ratify should have been set forth. Any point of disagreement between the judges relating to the subject would then have appeared in its proper light and could have been definitely answered. As the question is presented the answer, if given, would be equally general, and, like the question, a mere abstraction, which could subserve no useful purpose in the further progress of the cause.
The answer to the first and second questions certified up will be that, under the circumstances, the statute referred to must be held in this case to be a local act, and not a general law.
To the third question, for the reasons stated, no answer will be given.
ORDER IN CONFORMITY.
[See, on the last point of this case, supra, p. 250, Daniels v. Railroad Company.  REP.]
NOTES
[*]  See supra, p. 298.
[*]  Crooker et al. v. Newton, 18 Howard, 581; United States v. The City Bank of Columbus, 19 Id. 385.